Name: Regulation (EEC) No 2765/75 of the Council of 29 October 1975 on the general rules to be applied in the event of a substantial rise in pigmeat prices
 Type: Regulation
 Subject Matter: animal product;  prices
 Date Published: nan

 1 . 11.75 Official Journal of the European Communities No L 282/23 REGULATION (EEC) No 2765/75 OF THE COUNCIL of 29 October 1975 on the general rules to be applied in the event of a substantial rise in pigmeat prices THE COUNCIL OF THE EUROPEAN COMMUNITIES, the levy should be allowed ; whereas, the products to be covered by this suspension should be selected in the light of the market situation, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2759/75 ( J ) of 29 October 1975 on the common organization of the market in pigmeat, and in particular the second paragraph of Article 11 thereof; Having regard to the proposal from the Commission ; Whereas Article 11 of Regulation (EEC) No 2759/75 provides that when a substantial price rise is recorded on the Community market and this situation is likely to continue, thereby disturbing or threatening to di ­ sturb the market, the necessary measures may be taken ; Whereas a substantial price rise may be ascertained by reference to the level of basic prices for pig carcases and to the development of market prices over a sufficiently representative period on the representative Community markets listed in the ' Annex to Council Regulation (EEC) No 2762/75 (2 ) of 29 October 1975 establishing the list of representative markets for pigmeat in the Community ; Whereas, in assessing whether such a rise will continue, account should be taken, in particular, of current trends in the market in young pigs and of surveys and estimates made in pursuance of the Council Directive of 27 March 1968 (s), concerning surveys of pig production to be made by Member States, and of the foreseeable trends in market prices for pig carcases ; Whereas, in order to eliminate disturbances or the threat of disturbances on the market resulting from a continuing rise in prices, supply must be increased ; whereas, to this end, the total or partial suspension of Article 1 1 . A substantial price rise within the meaning of Article 11 of Regulation (EEC) No 2759/75 shall exist when, as a result of a general price rise in all regions of the Community, the average of prices for pig carcases on the representative markets of the Community as listed in the Annex to Regulation (EEC) No 2762/75 is higher than the average of those prices over the preceding period of three years, running from 1 November to 31 October, and adjusted where appropriate to take account of cyclic movement in the prices in question, that average being increased by the difference between it and the average of the basic prices in force during the period in question, taking into account all alterations in the basic price in relation to that resulting from the average for that period. 2 . The substantial price rise is considered to be likely to continue if there is an imbalance between supply and demand in pigmeat and in particular if that imbalance is likely to continue on account of : ( a ) current trends in the number of sows mated and in the price of piglets ; ( b ) the surveys and estimates made in pursuance of the Council Directive of 27 March 1968 concerning surveys of pig production to be made by Member States ; ( c ) foreseeable trends in market prices for pigmeat. Article 2 1 . When the conditions referred to in the first paragraph of Article 11 of Regulation (EEC) No 2759/75 are fulfilled, in accordance with the criteria (*) See page 1 of this Official Journal . ( 2 ) See page 17 of this Official Journal . (3 ) 'OJ No L 76, 28 . 3 . 1968, p. 13 . No L 282/24 Official Journal of the European Communities 1 . 11.75 Article 4 1 . Council Regulation (EEC) No 897/69 ( ») of 13 May 1969 on the general rules to be applied in the event of a substantial rise in pigmeat prices, is hereby repealed. 2. References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation. laid down in Article 1 of this Regulation, the total or partial suspension of the levy fixed in pursuance of Article 8 of Regulation (EEC) No 2759/75 may be decided upon according to the procedure laid down in Article 24 of that Regulation. 2 . . The measures provided for in paragraph 1 may be taken in respect of one or more of the products listed in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 in the light of the market situation. Article 3 The information on which the measures provided for in Article 2 are based shall be reviewed regularly in accordance with the procedure provided for in Article 25 of Regulation (EEC) No 2759/75 . Article 5 This Regulation shall enter into force on 1 November 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA ( ») OJ No L 116, 15 . 5 . 1969, p. 3 .